Citation Nr: 1760132	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  10-22 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a sleep disability, to include sleep apnea, to include as secondary to a service-connected disability. 

2.  Entitlement to an initial evaluation in excess of 10 percent for a posttraumatic right knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the United States Air Force from June 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In October 2012, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder.

In August 2016, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration. 

Before the Veteran's appeal was returned to the Board, a May 2017 rating decision granted service connection for a left knee condition as 10 percent disabling effective April 7, 2009, and lumbar strain with spinal stenosis (claimed as low back condition) as 10 percent disabling effective April 7, 2009.  The Board finds that the grants of service connection constitute a full award of the benefits sought on appeal with respect to these claims.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluations or effective date assigned.  See 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017 ).

In April 2009, the Veteran complained of having sleepless nights shortly after his 2008 sleep apnea diagnosis.  The issue has been recharacterized to include any other possible sleep disorder. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board, for reasons explained below, regrets that it must once again remand this claim for additional development action. 

Sleep Disability 

In August 2016, the Board remanded this claim, finding that the Veteran should be afforded an examination to determine the nature and etiology of his sleep apnea.  The examiner was asked to address whether it was at least as likely as not that any currently diagnosed sleep apnea was related to or had its onset in service.  The examiner was to consider the Veteran's report of snoring during service.  Upon a negative response, the examiner was to address whether it was at least as likely as not that any currently diagnosed sleep apnea was proximately due to or aggravated by the Veteran's service-connected right knee disability, including arthritis and instability.  

In a March 2017 VA examination, the examiner noted that the Veteran displayed symptoms of persistent daytime hypersomnolence.  In an April 2009 statement, the Veteran noted that his physical condition from his service-connected disabilities has caused him to have many sleepless nights.  Neither this statement nor the Veteran's report of snoring during service were considered during the examination or in the corresponding opinion.  On remand, the Veteran should be afforded another VA examination to consider these statements.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran should be evaluated for any other sleep disorder to include insomnia, given his complaints of sleepless nights. 

Posttraumatic Right Knee Disability 

The Veteran essentially contends that his posttraumatic right knee disability is more disabling than contemplated by the current 10 percent evaluation.

In August 2016, the Board remanded this claim.  The Board observed that the most recent VA examination had been in August 2014.  Noting additional symptoms that the Veteran had experienced post-examination, the Board instructed that an updated right knee examination be conducted.  The examiner was requested to delineate all symptomatology associated with, and the current severity of, the Veteran's right knee disability, including arthritis and instability. 

The Veteran was afforded an examination in March 2017.  The examiner noted that the Veteran had knee strain and arthritis in his right knee.  The Veteran reported flare-ups of the knee and/or lower leg.  However, there was no follow-up by the examiner, other than an assertion by the Veteran that the flare-ups were very painful.  The United States Court of Appeals for Veterans Claims (Court) has held that "when conducting evaluations for musculoskeletal disabilities, examiners are instructed to inquire whether there are periods of flare and, if the answer is yes, to state their severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  Sharp v. Shulkin, 29 Vet. App. 32 (2017) (see generally VA CLINICIAN'S GUIDE §0.1, ch. 11 (March 2002)). 

The examiner was asked whether pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups.  The examiner responded that he/she was unable to say without mere speculation.  The Court has held that examiners should estimate the functional loss that occurs during flare-ups.  Sharp v. Shulkin, 29 Vet. App. 34 (citing Mitchell v. Shinseki, 25 Vet. App. 44 (2011) (finding inadequate a medical opinion where an examiner did not offer an opinion as to additional function loss during flares "despite noting the appellant's assertions" regarding the frequency, duration, and severity of those flares); cf. Petitti v. McDonald, 27 Vet. App. 415, 429-30 (2015) (holding that credible lay evidence of functional loss due to pain, including during flare periods, observed outside of the VA examination context could constitute objective evidence in support of an evaluation)).  

On remand, the Veteran should be afforded a new examination.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

Any outstanding private and VA treatment records should be associated with the record. 

Accordingly, the case is REMANDED for the following actions:

1.  After receiving the necessary authorization, obtain and associate with the claims file all of the Veteran's relevant outstanding private and VA Medical Center treatment records.  If after making such a request, a negative response is received, this must be documented in the claims file and the Veteran must be properly informed.

2.  After any additional records are associated with the claims file, provide an examination and addendum opinion to determine the nature and etiology of any current sleep disorder, to include an evaluation for insomnia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to the following: 

Is it at least as likely as not (50 percent probability or greater) that any current sleep disorder is causally or etiologically related to the Veteran's military service.  In so doing, the examiner must review all pertinent records associated with the claims file, including the Veteran's testimony regarding snoring during service.

If a negative response is indicated, then the examiner should provide an opinion as to the following: 

Is it at least as likely as not (50 percent probability or greater) that any current sleep disorder is either caused by or permanently aggravated by one of the Veteran's service-connected disabilities.  In so doing, the examiner should consider the Veteran's contentions that his physical condition from his service-connected disabilities has caused him to have many sleepless nights. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

3.   Provide the Veteran with a VA examination to determine the severity of his service-connected posttraumatic right knee disability.  The entire electronic claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must comment on the severity of the Veteran's posttraumatic right knee disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.  All ranges of motion involving the Veteran's right knee disability should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination

There should be a complete discussion of the Veteran's flare-ups, to include their severity, frequency, and duration; precipitating and alleviating factors; and an opinion as to whether pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 32 (2017). 

The examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing of both knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected posttraumatic right knee disability.  

An explanation for all opinions expressed must be provided. 

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




